Citation Nr: 0123279	
Decision Date: 09/25/01    Archive Date: 10/02/01

DOCKET NO.  01-02 100	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to an increased rating for right knee 
osteoarthritis, currently rated as 10 percent disabling.

2.  Entitlement to an initial disability rating in excess of 
10 percent for degenerative joint disease, facet joint 
osteoarthropathy, mild spinal stenosis at L2/3, L3/4 and L4/5 
with acute right sciatica/herniated lumbar disc disease.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

David S. Nelson, Counsel

INTRODUCTION

The veteran retired in June 1991 with more than 20 years of 
active duty service.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2000 rating decision by the 
Detroit, Michigan, Regional Office (RO) of the Department of 
Veterans Affairs (VA).


FINDINGS OF FACT

1.  The veteran's service-connected right knee disability is 
manifested by arthritis, pain, slight instability, and 
minimal loss of flexion.

2.  The veteran's low back disability is manifested by some 
limitation of motion with low back pain radiating to the 
right leg, but is not productive of severe, recurring attacks 
of intervertebral syndrome, with intermittent relief.


CONCLUSIONS OF LAW

1.  The schedular criteria for a disability evaluation in 
excess of 10 percent for right knee osteoarthritis have not 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991 and Supp. 
2001)); 38 C.F.R. §§ 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic 
Codes 5257, 5260, 5261 (2000).

2.  The criteria for a separate 10 percent rating for 
arthritis of the right knee have been met.  38 U.S.C.A. §§ 
1155, 5107 (West 1991 & Supp. 2001); 38 C.F.R. § 4.71a, 
Diagnostic Codes 5003-5010 (2000); VAOPGCPREC 23-97 (July 1, 
1997); VAOPGCPREC 9-98 (August 14, 1998).

3.  The schedular criteria for an initial 20 percent 
evaluation for degenerative joint disease, facet joint 
osteoarthropathy, mild spinal stenosis at L2/3, L3/4 and L4/5 
with acute right sciatica/herniated lumbar disc disease have 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991 & Supp. 
2001); 38 C.F.R. §§ 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic 
Codes 5292, 5293, 5295 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board notes that, on November 9, 2000, the Veterans 
Claims Assistance Act of 2000 (VCAA) became law.  The VCAA 
applies to all pending claims for VA benefits and provides, 
among other things, that VA shall make reasonable efforts to 
assist a claimant in obtaining evidence necessary to 
substantiate the claimant's claim for a benefit under a law 
administered by VA.  See Veterans Claims Assistance Act of 
2000, 38 U.S.C. §§ 5103, 5103A (West Supp. 2001); 66 Fed. 
Reg. 45,620 (Aug. 29, 2001) (to be codified at 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, and 3.326(a)).

First, VA has a duty under the VCAA to notify the veteran and 
his representative of any information and evidence needed to 
substantiate and complete a claim.  The Board finds that the 
rating decisions and statement of the case provided to the 
veteran specifically satisfy the requirement of 38 U.S.C.A. 
§ 5103 of the new statute in that they clearly notify the 
veteran of the evidence necessary to substantiate his 
increased rating claims.  Under these circumstances, the 
Board finds that the notification requirement of the VCAA has 
been satisfied.

Secondly, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate his claim.  The veteran 
has not referenced any unobtained evidence that might aid his 
claim or that might be pertinent to the bases of the denial 
of his claim.  The veteran was afforded a VA examination in 
October 1999 to assess the severity of his service-connected 
right knee disability.  As for his back, the Board notes that 
the file contains a private examination dated in July 1999.  
The July 1999 private examination noted the veteran's medical 
history and subjective complaints; physical findings such as 
range of motion testing were included.  A private MRI and X-
rays performed in June 1999 are also associate with the 
claims file.  Thus, while the veteran has not been afforded a 
VA examination of the back, the Board finds that the 
available private medical records are adequate to assess the 
severity of the veteran's low back disability.  The Board 
thus finds that no further action is necessary to meet the 
requirements of the VCAA and the applicable regulatory 
changes published to implement that statute.

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities, which 
is based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  If two 
evaluations are potentially applicable, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.

I.  Right Knee

The veteran's right knee disability is currently rated as 10 
percent disabling under the provisions of Diagnostic Code 
5003.  Diagnostic Code 5003 provides that degenerative 
arthritis, established by X-ray findings, shall be rated on 
limitation of motion of the affected joint under the 
applicable diagnostic code or codes.  The Board observes that 
standard motion of a knee is from 0 degrees extension to 140 
degrees flexion.  38 C.F.R. § 4.71, Plate II.  Diagnostic 
Code 5260 provides that limitation of flexion of a leg to 
45 degrees warrants a 10 percent evaluation, and limitation 
of flexion of a leg to 30 degrees is rated 20 percent.  
Diagnostic Code 5261 provides that limitation of extension of 
a leg to 10 degrees warrants a 10 percent evaluation, and 
limitation of extension of a leg to 15 degrees is rated 20 
percent.

The Board here observes that the veteran's right knee 
disability was originally rated (December 1994) under the 
provisions of Diagnostic Code 5257.  Diagnostic Code 5257 
provides that slight recurrent subluxation or lateral 
instability of the knee warrants a 10 percent evaluation.  A 
20 percent evaluation is for application for moderate 
impairment, and a 30 percent evaluation is warranted for 
severe impairment.

The veteran has indicated that he has fallen several times 
due to his knee "catching and locking." (VA examination 
report of October 18, 1999.)  The veteran is competent to 
report such observable symptoms.  Right knee examination has 
revealed mild varus deformity with minimal effusion.  When 
considering all the evidence concerning the veteran's right 
knee disability, the Board finds that slight right knee 
instability has been shown, and a rating under Diagnostic 
Code 5257 (as determined in December 1994), is still 
appropriate.  However, as moderate instability or subluxation 
has not been shown, the preponderance of the evidence is 
against a rating in excess of 10 percent under Diagnostic 
Code 5257.

While the limitation of flexion and extension shown for the 
right knee is noncompensable under the appropriate diagnostic 
codes, the veteran's right knee has demonstrated some loss of 
flexion as reported on the October 1999 VA examination.  In 
cases where a veteran has a knee disorder involving 
arthritis, separate ratings may be assigned under Diagnostic 
Code 5257 and Diagnostic Code 5003.  See VAOPGCPREC 23-97 
(July 1, 1997).  The separate rating must be based upon an 
additional disability, and that when a knee disability is 
already rated under Diagnostic Code 5257, the veteran must 
also have limitation of motion under Diagnostic Code 5260 or 
Diagnostic Code 5261 in order to obtain a separate rating for 
arthritis.  However, it need not be compensable under 
Diagnostic Codes 5260 and 5261.  See VAOPGCPREC 9-98 (August 
14, 1998).  Therefore, under the cited legal authority, a 
separate 10 percent rating for arthritis of the right knee is 
warranted.

The nature of the original disability has been reviewed, as 
well as the functional impairment which can be attributed to 
pain and weakness.  See 38 C.F.R. §§ 4.40, 4.45, 4.59 (2000); 
DeLuca v. Brown, 8 Vet. App. 202 (1995).  Pain in the right 
knee has been reported.  In this regard, the Board observes 
that the current evaluation of 10 percent takes into 
consideration any discomfort or pain the veteran may have on 
motion of the right knee under these additional criteria.  
There is no objective medical evidence to show that pain or 
any other symptom produces additional functional limitation 
to a degree that would support a rating in excess of 10 
percent under the criteria of Diagnostic Codes 5257, 5260, or 
5261.

In conclusion, the Board finds that a rating of 10 percent 
under Diagnostic Code 5257 is warranted for the veteran's 
right knee disability, and a separate 10 percent rating for 
the right knee disability is warranted for arthritis with 
noncompensable limitation of motion.

II.  Low Back

The veteran is appealing the original assignment of a 
disability evaluation following a February 2000 award of 
service connection for his low back disability.  As such, it 
is not the present level of disability which is of primary 
importance, but rather the entire period is to be considered 
to ensure that consideration is given to the possibility of 
staged ratings; that is, separate ratings for separate 
periods of time based on the facts found.  Fenderson v. West, 
12 Vet. App. 119 (1999).

According to Diagnostic Code 5293, intervertebral disc 
syndrome, a 10 percent rating will be assigned when mild, a 
20 percent rating will be assigned when recurring attacks are 
present, a 40 percent rating will be assigned for severe 
impairment, recurring attacks, with intermittent relief, and 
a 60 percent rating will be assigned for pronounced 
disability, with persistent symptoms compatible with sciatic 
neuropathy with characteristic pain and demonstrable muscle 
spasm, absent ankle jerk, or other neurological findings 
appropriate to site of diseased disc, little intermittent 
relief.  38 C.F.R. § 4.71a, Diagnostic Code 5293.

The Board finds that the evidence supports a grant of a 
higher initial rating of 20 percent, and no more, for the 
veteran's service-connected low back disability.  The Board 
observes that the veteran has made consistent complaints of 
low back pain, including complaints of pain with sciatica.  
For example, private medical records dated in June 1999 noted 
that the veteran had a sudden onset of back pain which was 
quite severe; the pain was accompanied by pain that was 
shooting down the back of his right leg.  The complaints 
appear to be consistent with findings obtained by X-rays and 
a MRI of the lumbar spine.  In this regard, the Board notes 
that in an August 1999 letter, the veteran's private 
physician indicated that an MRI showed multiple problems.  
While acknowledging that the problems were considered mild, 
it was noted that there were "quite a few of these," 
including degenerative disc disease and spinal stenosis.  The 
Board recognizes that the evidence presented does not show an 
overall disability picture fully consistent with the criteria 
for assignment of a 20 percent evaluation under Diagnostic 
Code 5293.  Even so, the Board finds that the bulk of the 
objective medical evidence shows that the veteran's disc 
condition is more than "mild."  Accordingly, and with 
resolution of all reasonable doubt in the veteran's favor, 
the Board concludes that the veteran's low back disability 
symptomatology more closely approximates the criteria under 
Diagnostic Code 5293 for assignment of a higher initial 
evaluation of 20 percent, and no more, for the entire period 
of the veteran's claim.  38 C.F.R. § 4.7; Fenderson.

In making this determination, the Board finds that the 
preponderance of the evidence is against the next higher 
rating of 40 percent under Diagnostic Code 5293.  Severe, 
recurring attacks of intervertebral syndrome with 
intermittent relief has likewise not been demonstrated, and 
there is no medical evidence of neurological findings 
appropriate to the veteran's injury sufficient to warrant an 
evaluation in excess of the 20 percent rating being assigned 
at this time.

The Board has also considered the veteran's low back 
disability under Diagnostic Codes 5295 and 5292.  Under 
Diagnostic Code 5295, a 40 percent evaluation is warranted 
for severe lumbosacral strain with listing of the whole spine 
to the opposite side, a positive Goldthwait's sign, marked 
limitation of forward bending in the standing position, loss 
of lateral motion with osteo-arthritic changes or narrowing 
or irregularity of joint space or some of the above with 
abnormal mobility on forced motion.  The veteran's low back 
disability has not demonstrated the criteria for a 40 percent 
evaluation under Diagnostic Code 5295.  For example, there 
has been no showing of marked limitation of forward bending 
(the July 1999 examination indicated that the veteran had 70 
percent of active trunk motion on forward bending).  While 
there is some evidence of limitation of motion and pain on 
movement, these manifestations were contemplated in 
determining that the higher 20 percent rating was warranted.  
As such, the Board finds that there is no medical evidence of 
more than moderate limitation of motion of the lumbar spine.  
Accordingly, a rating in excess of 20 percent is not 
warranted under 38 C.F.R. § 4.71a, Code 5292.

In reaching the decision that the veteran is entitled to a 
higher 20 percent rating, the Board considered the history of 
the veteran's disability, as well as the current clinical 
manifestations and the effect the disability may have on the 
earning capacity of the veteran.  See 38 C.F.R. §§ 4.1, 4.2.  
The nature of the original disability has been reviewed, as 
well as the functional impairment which can be attributed to 
pain and weakness.  See 38 C.F.R. §§  4.40, 4.45, 4.59; 
DeLuca v. Brown, 8 Vet. App. 202 (1995).  The Board 
acknowledges the veteran's long-term complaints of pain with 
movement of his low back.  Indeed, pain on movement has been 
noted.  However, there has been no showing of additional 
functional loss due to pain that would further limit motion 
so as to result in severe limitation of motion as required 
for a higher rating under Diagnostic Code 5292 or any other 
applicable Diagnostic Code.

III.  Conclusion

In making these determinations, the Board has considered the 
provisions of 38 U.S.C.A. § 5107(b) (West 1991) and the 
Veterans Claims Assistance Act of 2000, but there is not such 
a state of approximate balance of the positive evidence with 
the negative evidence to otherwise warrant more favorable 
determinations.

Further, the potential application of various provisions of 
Title 38 of the Code of Federal Regulations have been 
considered whether or not they were raised by the veteran as 
required by the holding of the United States Court of Appeals 
for Veterans Claims in Schafrath v. Derwinski, 1 Vet. 
App. 589, 593 (1991), including the provisions of 38 C.F.R. 
§ 3.321(b)(1).  The Board finds that, in this case, the 
disability picture is not so exceptional or unusual as to 
warrant a referral for an evaluation on an extraschedular 
basis.  It has not been shown that the veteran's right knee 
or low back disabilities, alone, have resulted in frequent 
hospitalizations or caused a marked interference in the 
veteran's employment.  The Board observes that in his October 
1999 letter, the veteran indicated that he was currently 
working as a security guard.  The Board is therefore not 
required to refer this matter to the RO for the procedural 
actions outlined in 38 C.F.R. § 3.321(b)(1).  See Bagwell v. 
Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).


ORDER

Entitlement to separate rating ratings of 10 percent for 
right knee osteoarthritis and 10 percent for slight right 
knee instability is granted.

A rating of 20 percent for degenerative joint disease, facet 
joint osteoarthropathy, mild spinal stenosis at L2/3, L3/4 
and L4/5 with acute right sciatica/herniated lumbar disc 
disease is granted.




		
	John E. Ormond, Jr.	
	Member, Board of Veterans' Appeals



 

